355 F.2d 198
Jack R. CANADY, Henry Grady Jones, Mrs. Gladys B. Green, Edna M. Talton and Darlene Williford, Appellants,v.UNITED STATES of America, Appellee.
No. 22282.
United States Court of Appeals Fifth Circuit.
January 27, 1966.

Wesley R. Asinof, Atlanta, Ga., for appellants.
Allen L. Chancey, Jr., Asst. U. S. Atty., Atlanta, Ga., Charles L. Goodson, U. S. Atty., for appellee.
Before GEWIN and BELL, Circuit Judges, and HUGHES, District Judge.
PER CURIAM:


1
This is an appeal from conviction and sentence of five defendants, Jack R. Canady, Henry Grady Jones, Gladys B. Green, Edna M. Talton and Darlene Williford. Each was charged with two counts of wilfully failing to pay the special occupational tax imposed by the Internal Revenue Code of 1954 on persons engaged in the business of accepting wagers and with two counts of wilfully failing to register with the District Director of Internal Revenue as required by the Code, the indictments being based on 26 U.S.C. §§ 4411, 4412 and 7203. The indictment against Canady contained a fifth count charging him with wilfully failing to file an excise tax return for the month of July, 1962, based on 26 U.S.C. §§ 4401 and 7203.


2
Appellants contend that the evidence was insufficient to sustain the verdict of guilty to all counts.


3
Our review of the record convinces us that the testimony was sufficient to show that each defendant had violated the provisions of the statutes under which each was indicted.


4
The judgment is affirmed.